DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on 05 May 2021 is acknowledged. Due to the amendments to the claims the arguments are found persuasive and the restriction requirement between Inventions I and II is withdrawn.
Applicant's election with traverse of Species B in the reply filed on 05 May 2021 is acknowledged. The traversal is on the ground(s) that the technical features are shared amongst the species. This is not found persuasive because the technical feature appears to be the vertical recess in the side surface, found at symbol 12 in Fig. 3 of Applicant’s disclosure. This feature is not required by the Species of Fig. 8 and therefore art applicable to one species would not apply to the others and the individual species would require a different search area, thereby creating a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 14 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "general" in line 9 of claim 9 is a relative term which renders the claim indefinite. The term "general" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination the recitation “general form of a rectangle” will mean any shape with two sets of parallel sides.
Claim 18 depends from claim 9 and is rejected for the same reason therefrom.
In reference to claim 14, it is unclear what structure is required by the claim. Claim 14 recites “wherein the component is part of an air inlet system…” Since claim 14 is directed to the component itself, it is unclear if the elements such as the air inlet system, engine or manifolds are required by the claim or if the claim only requires the component to be capable to be adapted to those applications. If the latter interpretation is used, it is unclear what structure this recitation of intended use would require. For purposes of examination these recitations will be interpreted as intended use that only requires structure capable of the use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,376,620 A to Hildebrand (Hildebrand).
In reference to claim 6, Hildebrand discloses a component having a flange connection element connectable to a flange connection counterpart of another component by bolts and/or screws, the flange connection element comprising a contact surface (M; Figs. 2, 5) to be pressed against a contact surface of the flange connection counterpart (surface of 1) wherein the flange connection element has a recess in at least one side surface (3), reducing the contact pressure in an edge part of the contact surface of the flange connection element extending below the recess (functional recitation; since the recited structure is identical to what is claimed, it will necessarily have the same effect).
In reference to claim 1, Hildebrand discloses the component of claim 6, wherein the contact surface of the flange connection element is formed such that it does not completely surround at least one of the bolts and/or screws (see Figs. 2 and 5).
In reference to claim 2, Hildebrand discloses the component of claim 1, wherein the flange connection element has at least one supporting part for the at least one of the bolts and/or screws arranged in such a way that there is a clearance between the at least one supporting part and the flange connection counterpart and/or the level of the contact surface of the flange connection element with the flange connection counterpart in a direction perpendicular to the contact surface (see Figs. 2 and 5), wherein the supporting part has a hole for mounting the at least one of the bolts and/or screws (such that fasteners 6 can pass through).
In reference to claim 3, Hildebrand discloses the component of claim 2, wherein the supporting part of the flange connection element projects from a side wall of the component to extend outside of an area of the contact surface (see Figs. 2 and 5), such that a tensioning of the at least one of the screws and/or bolts will create a bending force where the supporting part is connected to the side wall.
In reference to claim 4, Hildebrand discloses the component of claim 2, wherein the supporting part of the flange connection element has a clearance with respect to the level of the contact surface of the flange connection element with the flange connection counterpart that decreases towards the middle of the flange connection element and/or wherein the supporting part has a width in a direction perpendicular to the contact surface that increases towards the middle of the flange connection element (see Figs. 2 and 5).
In reference to claim 5, Hildebrand discloses the component of claim 1, wherein the contact surface of the flange connection element is surrounded by at least two bolts and/or screws (see Fig. 1) and/or wherein the component has at least two supporting parts surrounding the contact surface of the flange connection element (each area surrounding each fastener is interpreted as a separate supporting part).
In reference to claim 7, Hildebrand discloses the component of claim 6, the flange connection element having at least one supporting part for at least one bolt and/or screw (see Fig. 1), the supporting part projecting from the side surface of the flange connection element and having a hole for mounting the at least one screw and/or bolt (such that 6 may pass through), wherein the recess is arranged in a part of the side surface of the flange connection element extending between the contact surface and the supporting part (see Figs. 2 and 5).
In reference to claim 8, Hildebrand discloses the component of claim 6, wherein the recess is formed by a groove extending along the side surface of the flange connection element, the groove extending with a distance to the contact surface, the distance to the contact surface being constant at least over a the main part of the extension of the groove (see Figs. 2 and 5).
In reference to claim 9, Hildebrand disclose the component of claim 6, wherein the flange connection element and/or the contact surface (3) has an extension in a first direction that is larger than the extension in a second, perpendicular direction (See Fig. 4), wherein the groove extends along at least one side surface extending in the second direction (see Fig. 5), and/or the recess is not provided at least in a middle section of at least one side surface extending in the first direction and/or wherein the flange connection element and/or the contact surface has the general form of a rectangle with different side lengths and/or of an oval (see Fig. 4). 
In reference to claim 10, Hildebrand discloses the component of claim 6, wherein the flange connection element is connectable to the flange connection counterpart by four bolts and/or screws arranged in the corners of a rectangle, wherein a first side of the rectangle is longer than a second side of the rectangle (see Fig. 1; four fasteners can be selected that form a rectangular shape), and/or wherein a first side of the rectangle intersects with the contact surface and/or wherein a second side of the rectangle does not intersect with the contact surface, wherein the contact surface extends substantially along the first side and/or the contact surface extends with a distance to the second side (interpreted as an optional limitation).
In reference to claim 11, Hildebrand discloses the component of claim 6, wherein the contact surface essentially extends in a single plane (see Fig. 5), and/or wherein a sealing element is provided between the contact surface of the component and the flange connection counterpart, wherein the sealing element extends from the contact surface to at least one and screw and/or bolt (interpreted as an optional limitation).
In reference to claim 12, Hildebrand discloses the component of claim 6, wherein the component is a fluid guiding component and comprises a fluid duct (5; Fig. 2) connectable to a fluid duct (5; Fig. 3) of the other component by the flange connection element, the contact surface surrounding the fluid duct, and/or wherein the contact surface is provided with a seal (interpreted as an optional limitation).
In reference to claim 13, Hildebrand discloses the component of claim 6, comprising at least two flange connection elements (the portion surrounding each fastener 6 in Fig. 1 is interpreted as a separate element), the flange connection elements having contact surfaces extending parallel to each other (see Figs. 2 and 5) and/or the flange connection elements being arranged on a fluid guiding element extending in a direction that is parallel to a plane of at least one contact surface (via 5; Figs. 2 and 3).
In reference to claim 14, Hildebrand discloses the component of claim 6, wherein the component is part of an air inlet system and/or an exhaust system of an internal combustion engine, wherein the component is an air intake manifold and/or exhaust gas manifold connectable to a cylinder head of the internal combustion engine (see rejection above; interpreted as intended use).
In reference to claim 18, Hildebrand discloses the component of claim 9, wherein the groove extends along two opposing side surfaces extending in the second direction (the groove is continuous and therefore extends in all directions.
Claim(s) 1, 2, 6, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2883063 A1 to Almeida (Almeida). Since Almeida was originally published in French a machine translation was relied upon for the basis of this rejection.
In reference to claim 6, Almeida discloses a component having a flange connection element connectable to a flange connection counterpart of another component by bolts and/or screws, the flange connection element comprising a contact surface (surface of 3) to be pressed against a contact surface of the flange connection counterpart (surface of 4) wherein the flange connection element has a recess in at least one side surface (at 9, Fig. 3; alternatively, the recess formed between elements 3 and 7 shown in Fig. 5), reducing the contact pressure in an edge part of the contact surface of the flange connection element extending below the recess (functional recitation; such as when not engaged to element 6).
In reference to claim 1, Almeida discloses the component of claim 6, wherein the contact surface of the flange connection element is formed such that it does not completely surround at least one of the bolts and/or screws (see Figs. 2, 3 and 5).
In reference to claim 2, Almeida discloses the component of claim 1, wherein the flange connection element has at least one supporting part for the at least one of the bolts and/or screws arranged in such a way that there is a clearance between the at least one supporting part and the flange connection counterpart and/or the level of the contact surface of the flange connection element with the flange connection counterpart in a direction perpendicular to the contact surface (see Figs. 2 and 5), wherein the supporting part has a hole for mounting the at least one of the bolts and/or screws (such that fasteners 6 and 10 can pass through).
	In reference to claim 15, Almeida discloses an internal combustion engine comprising at least one component, wherein the component has a flange connection element connectable to a flange connection counterpart of another component by bolts and/or screws, the flange connection element comprising a contact surface to be pressed against a contact surface of the flange connection counterpart, and wherein, the contact surface of the flange connection element is formed such that it does not completely surround at least one of the bolts and/or screws (see Figs. 3, 5).
In reference to claim 16, Almeida discloses the component of claim 2, wherein the component has two supporting parts arranged on the opposite sides of the flange connection element, which together form a yoke for transmitting contact pressure to a middle part of the flange connection element, wherein the component has two supporting parts arranged on opposite sides of the flange connection element which together have a V-shape (see Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almeida in view of US 2004/0177609 A1 to Moore et al. (Moore).
In reference to claim 19, Moore discloses an internal combustion engine comprising a cylinder head and at least one out of an air intake manifold and exhaust gas manifold having a flange connection element connectable to a flange connection counterpart of the cylinder head by bolts and/or screws (intended use; however see par. 0032), the flange connection element comprising a contact surface to be pressed against a contact surface of the flange connection counterpart, but fails to explicitly disclose the flange connection element has a recess in at least one side surface, reducing the contact pressure in an edge part of the contact surface of the flange connection element extending below the recess. However, Almeida discloses a connection flange wherein the flange connection element has a recess in at least one side surface, reducing the contact pressure in an edge part of the contact surface of the flange connection element extending below the recess (see Figs. 3 and 5). Almeida cites Moore as prior art and presents the feature as an improvement to the attachment means that provides for improved ease of assembly and maintenance (lines. 0026-0032). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flange disclosed by Almeida into the engine of Moore A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success to provide for improved ease of assembly and maintenance, as explicitly disclosed by Almeida.
In reference to claim 20, the modified Moore teaches the internal combustion engine of claim 19, wherein the flange connection element has at least one supporting part for at least one bolt and/or screw (Almeida; 6 and 10; Fig. 5), the supporting part projecting from the side surface of the flange connection element and having a hole for mounting the at least one screw and/or bolt, wherein the recess is arranged in a part of the side surface of the flange connection element extending between the contact surface and the supporting part (see Figs. 3 and 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be applied in a subsequent office action:
US 4,649,614 A discloses a component that appears to anticipate at least claims 6, 15 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746 
06 May 2021